Guerry, J.
The defendant was convicted of violating an order of the City of Atlanta which provided that “any person whose duty it shall be to register their business and who shall fail and refuse to do so” shall be fined. A further ordinance provided that peddlers should pay a license of $60. The defendant was arrested while walking along the street with a phonograph and “some of Jehovah’s witnesses’ books in his hands. He said he got twenty-five cents apiece for the books. He had no license, but was a preacher, and sold one book to Wallace Rhodes for twenty-five cents.” He used the victrola to play record-sermons or talks, and preached and sold or distributed tracts or books dealing with his religious faith. He had not registered nor paid a license.
We do not think it is the duty of an ordained minister of the Gospel to register his business with the city. Neither is it peddling for such minister to go into homes and play a victrola, or to preach therein, or to sell or distribute literature dealing with his faith, if the owner of such home does not object. The preaching and teaching of a minister of a religious sect is not such a business as may be required to register and obtain and pay for a license so to do. Neither is a sale by such minister of tracts or books connected with his faith a violation of a statute against peddling. Under the evidence in this case the sale of the book was collateral to the main object of the defendant, which was to preach and teach his religion. See, in this connection, Lovell v. Griffin, 303 U. S. 444 (58 Sup. Ct. 666, 82 L. ed. 949). We are not meaning to hold by this decision that a business of selling or peddling books may not be subject to registration and a license tax. We hold that under the facts of this case it was error to adjudge this defendant guilty.

*521
Judgment reversed.


Broyles, 0. J., concurs. MacIntyre, J., concurs specially.